Citation Nr: 1208305	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-48 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of October 2009 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied the Veteran's service-connection claims for tinnitus and bilateral hearing loss respectively.  The Veteran disagreed with these determinations, and perfected appeals as to both issues.  The appeals have been merged for the sake of economy.

The Veteran and his spouse testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in March 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In August 2011, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning the etiology of the Veteran's hearing loss disability and his tinnitus.  Later that month, the Board received the requested VHA opinion.  

The Veteran has recently submitted additional evidence and argument to VA that has not yet been considered by the agency of the original jurisdiction (AOJ).  Notably however, in correspondence dated January 9, 2012, the Veteran's representative specifically waived AOJ initial review of the additional evidence submitted by the Veteran pursuant to 38 C.F.R. § 20.1304 (2011).  

As discussed in more detail below, the Board finds that the evidence currently of record is sufficient to warrant a grant of service connection for the Veteran's tinnitus disability.  However, before a decision can be rendered as to the Veteran's service-connection claim for a bilateral hearing loss disability, the Board believes that additional evidentiary development is necessary.  Accordingly, the Veteran's bilateral hearing loss claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed tinnitus is etiologically related to his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.           §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter regarding the Veteran's tinnitus claim was sent to the Veteran in July 2009.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that it is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced July 2009 letter.  As discussed in detail below, the Board is granting the Veteran's claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Analysis

In essence, the Veteran contends that his current tinnitus disability began during active duty service, or is otherwise related to acoustic trauma he endured while working with helicopters as an aircraft repairman during his active duty service.

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

It is undisputed that the Veteran has a current diagnosis of tinnitus.  See, e.g., the April 2010 VA examiner's report, page 2.  Hickson element (1), current disability, is accordingly satisfied.

With respect to Hickson element (2), in-service disease and injury, there is no medical evidence of tinnitus in service.  The Veteran's examination upon separation dated in November 1969 indicates a "normal" clinical evaluation of the ears, and the Veteran did not complain of ringing in the ears on his Report of Medical History.  See the Veteran's November 15, 1969 Report of Medical Examination and Report of Medical History respectively.  

Pertinently however, during the pendency of the appeal, the Veteran has consistently reported that he remembers noticing ringing in his ears by the end of his service, and his wife has also testified that she remembers him complaining of such symptoms upon return from Vietnam.  See the March 2011 hearing transcript, pages 14-15, and 17; see also the Veteran's July 8, 2009 Tinnitus Questionnaire.  The Veteran also asserts that he experienced acoustic trauma from exposure to noise while performing his duties as an aircraft repairman that may have caused this ringing.  In particular, the Veteran has testified that he worked with Huey helicopters in Vietnam, and was exposed to the "high turbine whine" of these helicopters on a regular basis without hearing protection.  See the March 2011 hearing transcript, pages 4-5.

The Veteran's DD-214 confirms that the Veteran served as an aircraft repairman during his active duty service.  The Veteran is also competent to attest to the circumstances of his service, and to the date of onset of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Based on the Veteran's verified duties as an aircraft mechanic coupled with his competent lay descriptions of his duties performed without hearing protection, the Board accordingly finds that the Veteran more than likely experienced hazardous noise exposure during service.  The Board also finds the Veteran's and his wife's sworn testimony concerning observation of ringing in the Veteran's ears since 1969 to be highly credible.  This is sufficient to satisfy Hickson element (2), in-service incurrence of injury. 

With respect to Hickson element (3), nexus or relationship, there are multiple conflicting medical opinions of record addressing the etiology of the Veteran's tinnitus.  

Against the Veteran's claim is the opinion of the September 2009 VA examiner, who in essence concluded upon review of the Veteran's medical history that since hearing loss for VA purposes was not noted upon separation from service in 1969, and since tinnitus is usually correlated with hearing loss, the Veteran's reported tinnitus is less likely due to military noise exposure.  See the September 2009 VA examiner's report, pages 3 and 4.  Subsequently, although not explicitly linking tinnitus to hearing loss, an April 2010 VA examiner similarly concluded that tinnitus was not caused by noise exposure in the military based on observations of an absence of documented hearing loss upon separation from service.  See the April 2010 VA examiner's report, pages 3 and 4. 

Pertinently however, in direct response to these opinions, the Veteran's representative has submitted information from the American Tinnitus Association (ATA) noting that hearing loss and tinnitus do not always occur together, and that "[t]here are many who have no measurable hearing loss but have tinnitus."  See the printout from the ATA website entitlement "ATA's Top 10 Most Frequently Asked Questions."  

Further, as noted above, the Veteran and his wife have consistently asserted that although hearing loss began years after service, tinnitus began upon separation from service in 1969, and has been continuously worsening since that time.  See, e.g., the Veteran's July 8, 2009 Tinnitus Questionnaire; see also the March 2011 hearing transcript, pages 14-15 and 17.  

As discussed in the Introduction above, the Board solicited an expert medical opinion from the VHA as to the etiology of the Veteran's tinnitus in August 2011.  Significantly, the VHA examiner noted that, although not common, it was in fact possible for tinnitus and hearing loss to occur independently.  The VHA examiner opined against a link between the Veteran's tinnitus and in-service noise exposure based on the relative infrequency of independent noise-induced tinnitus occurring apart from a noise-induced hearing loss disability, but pertinently noted that tinnitus "may also be secondary to problems not associated with noise exposure."  See the VHA expert's August 2011 medical opinion.  

The Board notes that tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.     See Charles v. Principi, 16 Vet. App. 370 (2002).  

Both the Veteran and his spouse offer lay assertions of in-service onset of ringing or buzzing in the ears, and continuous experience of such symptoms since 1969 to the present day.  Although the VHA medical expert opined against a connection between the Veteran's tinnitus and his in-service noise exposure, he did note that it was possible for tinnitus to exist apart from hearing loss, and that tinnitus may be caused by problems other than noise exposure.  Irrespective of the cause of tinnitus, the Board finds the Veteran's and his spouse's specific assertions of continuity of tinnitus symptoms from 1969 to the present day to be both competent and credible.  The VHA medical expert's opinion does not rule out a finding that tinnitus might have been caused by something other than noise-exposure in service, and therefore existed independently from hearing loss for VA purposes at the time of separation.  As such, the Board makes no intimation as to whether the Veteran's tinnitus was as likely as not caused by his in-service noise exposure from working with helicopters, but does find that the evidence is at the very least in equipoise as to a showing of continuity of tinnitus symptoms since service.  

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's tinnitus and his active military service is established by a finding of continuity of symptoms under 38 C.F.R. § 3.303(b).  Hickson element (3) is therefore met, and the benefit sought on appeal is allowed.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board regrets the additional delay in the adjudication of the Veteran's service-connection claim for a bilateral hearing loss disability.  However, after having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claim must be remanded to ensure that the Veteran receives all consideration due to him under the law. 

Upon review of the files located in the Veteran's Virtual VA folder, it is apparent that the Veteran has received medical treatment within the VA Greater Nebraska Health Care system dating from July 2010 through at least February 2011.  See the RO's April 26, 2011 Rating Decision [awarding the Veteran an increased disability rating from 30 to 50 percent for service-connected posttraumatic stress disorder].  Significantly, with the exception of one treatment report dated in December 2010, no VA treatment records dated subsequent to July 2010 are either physically associated with the Veteran's claims folder or electronically associated with the Veteran's Virtual VA file.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports dated from July 2010 to the present day that are relevant to the Veteran's service-connection claim for a bilateral hearing loss disability should be obtained. 

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1. VBA should contact the Veteran and 
request that he identify any recent medical treatment he has received for his claimed hearing loss disability.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated treatment records from the VA Greater Nebraska Health Care system dated from July 2010 to the present day.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Following the completion of the foregoing, 
and any other evidentiary development it deems necessary, the VBA should review the Veteran's entire record and readjudicate the Veteran's service-connection claim.  If the claim is denied, in whole or in part, the VBA should provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


